135 Nev., Advance Opinion 62,
       IN THE SUPREME COURT OF THE STATE OF NEVADA


 KEANDRE VALENTINE,                                      No. 74468
 Appellant,
 vs.
 THE STATE OF NEVADA,
 Respondent.

                                                       E;
                                                     CLE
                                                    BY
                                                            DEPUTY
           Appeal from a judgment of conviction, pursuant to a jury
verdict, of seven counts of robbery with the use of a deadly weapon, three
counts of burglary while in possession of a deadly weapon, two counts of
possession of credit or debit card without cardholder's consent, and one
count each of attempted robbery with the use of a deadly weapon and
possession of document or personal identifying information for the purpose
of establishing a false status or identity. Eighth Judicial District Court,
Clark County; Richard Scotti, Judge.
           Vacated and remanded.


Darin F. Imlay, Public Defender, and Sharon G. Dickinson, Deputy Public
Defender, Clark County,
for Appellant.

Aaron D. Ford, Attorney General, Carson City; Steven B. Wolfson, District
Attorney, Krista D. Barrie, Chief Deputy District Attorney, and Michael R.
Dickerson, Deputy District Attorney, Clark County,
for Respondent.




BEFORE HARDESTY, STIGLICH and SILVER, JJ.
                                                         OPINION
                       By the Court, STIGLICH, J.:
                                   A defendant has the right to a jury chosen from a fair cross
                       section of the community, as guaranteed by the Sixth and Fourteenth
                       Amendments to the United States Constitution. This court has addressed
                       the showing a defendant must make to establish a prima facie violation of
                       this right. We have said little, however, about when an evidentiary hearing
                       may be warranted on a fair-cross-section claim. Faced with that issue in
                       this case, we hold that an evidentiary hearing is warranted on a fair-cross-
                       section challenge when a defendant makes specific allegations that, if true,
                       would be sufficient to establish a prima facie violation of the fair-cross-
                       section requirement. Because the defendant in this matter made specific
                       factual allegations that could be sufficient to establish a prima facie
                       violation of the fair-cross-section requirement and those allegations were
                       not disproved, the district court abused its discretion by denying Valentine's
                       request for an evidentiary hearing. None of Valentine's other claims
                       warrant a new trial. We therefore vacate the judgment of conviction and
                       remand for further proceedings as to the fair-cross-section challenge.
                                                      BACKGROUND
                                   Appellant Keandre Valentine was convicted by a jury of
                       multiple crimes stemming from a series of five armed robberies in Las
                       Vegas, Nevada. Before trial, Valentine objected to the 45-person venire and
                       claimed a violation of his right to a jury selected from a fair cross section of
                       the community. He argued that two distinctive groups in the community—
                       African Americans and Hispanics—were not fairly and reasonably
                       represented in the venire when compared with their representation in the
                       community. Valentine asserted that the underrepresentation was caused
                       by systematic exclusion, proffering two theories as to how the system used
SUPREME COURT
        OF
     NEVADA


(01 1947A .,,'Llitto
                                                              2

             11•11WM=1•1                                               111-1111t1
                in Clark County excludes distinctive groups. His first theory was that the
                system did not enforce jury summonses; his second theory was that the
                system sent out an equal number of summonses to citizens located in each
                postal ZIP code without ascertaining the percentage of the population in
                each ZIP code. Valentine requested an evidentiary hearing, which was
                denied. The district court found that the two groups were distinctive groups
                in the community and that one group—Hispanics—was not fairly and
                reasonably represented in the venire when compared to its representation
                in the community.           However, the district court found that the
                underrepresentation was not due to systematic exclusion, relying on the
                jury commissioner's testimony regarding the jury selection process two
                years earlier in another case and on this court's resolution of fair-cross-
                section claims in various unpublished decisions. The court thus denied the
                constitutional challenge.
                                                DISCUSSION
                Fair-cross-section challenge warranted an evidentiary hearing
                            Valentine claims the district court committed structural error
                by denying his fair-cross-section challenge without conducting an
                evidentiary hearing. We review the district court's denial of Valentine's
                request for an evidentiary hearing for an abuse of discretion. See Berry v.
                State, 131 Nev. 957, 969, 363 P.3d 1148, 1156 (2015) (reviewing denial of
                request for an evidentiary hearing on a postconviction petition for a writ of
                habeas corpus); accord United States v. Schafer, 625 F.3d 629, 635 (9th Cir.
                2010) (reviewing denial of request for an evidentiary hearing on a motion to
                dismiss an indictment); United States v. Terry, 60 F.3d 1541, 1544 n.2 (11th
                Cir. 1995) (reviewing denial of request for an evidentiary hearing on fair-
                cross-section challenge to statute exempting police officers from jury
                service).
SUPREME COURT
     OF
   NEVADA


10) 1947A 40.
                                                     3

=MI
            "Both the Fourteenth and the Sixth Amendments to the United
States Constitution guarantee a defendant the right to a trial before a jury
selected from a representative cross-section of the community." Evans v.
State, 112 Nev. 1172, 1186, 926 P.2d 265, 274 (1996). While this right does
not require that the jury "mirror the community and reflect the various
distinctive groups in the population," it does require "that the jury wheels,
pools of names, panels, or venires from which juries are drawn must not
systematically exclude distinctive groups in the community and thereby fail
to be reasonably representative thereof." Id. at 1186, 926 P.2d at 274-75
(internal quotation marks omitted). "Thus, as long as the jury selection
process is designed to select jurors from a fair cross section of the
community, then random variations that produce venires without a specific
class of persons or with an abundance of that class are permissible."
Williams v. State, 121 Nev. 934, 940, 125 P.3d 627, 631 (2005).
            A defendant alleging a violation of the right to a jury selected
from a fair cross section of the community must first establish a prima facie
violation of the right by showing
            (1) that the group alleged to be excluded is a
            "distinctive" group in the community; (2) that the
            representation of this group in venires from which
            juries are selected is not fair and reasonable in
            relation to the number of such persons in the
            community; and (3) that this underrepresentation
            is due to systematic exclusion of the group in the
            jury-selection process.
Evans, 112 Nev. at 1186, 926 P.2d at 275 (quoting Duren v. Missouri, 439
U.S. 357, 364 (1979)). To determine "[w]hether a certain percentage is a
fair representation of a group," this court uses "the absolute and
comparative disparity between the actual percentage in the venire and the
percentage of the group in the community." Williams, 121 Nev. at 940 n.9,



                                     4
                   125 P.3d at 631 n.9. And to determine whether systematic exclusion has
                   been shown, we consider if the underrepresentation of a distinctive group is
                   "inherent in the particular jury-selection process utilized." Evans, 112 Nev.
                   at 1186-87, 926 P.2d at 275 (internal quotation marks omitted). Only after
                   a defendant demonstrates a prima facie violation of the right does "the
                   burden shift [ 1 to the government to show that the disparity is justified by
                   a significant state interest." Id. at 1187, 926 P.2d at 275.
                               Here, Valentine asserted that African Americans and Hispanics
                   were not fairly and reasonably represented in the venire. Both African
                   Americans and Hispanics are recognized as distinctive groups. See id.; see
                   also United States v. Esquivel, 88 F.3d 722, 726 (9th Cir. 1996). And the
                   district court correctly used the absolute and comparative disparity between
                   the percentage of each distinct group in the venire and the percentage in
                   the community to determine that African Americans were fairly and
                   reasonably represented in the venire but that Hispanics were not. See
                   Williams, 121 Nev. at 940 n.9, 125 P.3d at 631 n.9 ("Comparative disparities
                   over 50% indicate that the representation of [a distinct group] is likely not
                   fair and reasonable."). The district court denied Valentine's challenge as to
                   Hispanics based on the third prong—systematic exclusion.
                               We conclude the district court abused its discretion in denying
                   Valentine's request for an evidentiary hearing. Although this court has not
                   articulated the circumstances in which a district court should hold an
                   evidentiary hearing when presented with a fair-cross-section challenge, it
                   has done so in other contexts. For example, this court has held that an
                   evidentiary hearing is warranted on a postconviction petition for a writ of
                   habeas corpus when the petitioner has "assert[ed] claims supported by
                   specific factual allegations [that are] not belied by the record [and] that, if
                   true, would entitle him to relief." Mann v. State, 118 Nev. 351, 354, 46 P.3d
SUPREME COURT
      oF
    NEVADA


(0) 1947A .4Etc.
                                                         5
                 1228, 1230 (2002); see also Hargrove v. State, 100 Nev. 498, 502, 686 P.2d
                 222, 225 (1984). Most of those circumstances are similarly relevant when
                 deciding whether an evidentiary hearing is warranted on a defendant's fair-
                 cross-section challenge, given the defendant's burden of demonstrating a
                 prima facie violation. In particular, it makes no sense to hold an evidentiary
                 hearing if the defendant makes only general allegations that are not
                 sufficient to demonstrate a prima facie violation or if the defendant's
                 specific allegations are not sufficient to demonstrate a prima facie violation
                 as a matter of law. See Terry, 60 F.3d at 1544 n.2 (explaining that no
                 evidentiary hearing is warranted on a fair-cross-section challenge if no set
                 of facts could be developed that "would be significant legally"). But unlike
                 the postconviction context where the claims are case specific, a fair-cross-
                 section challenge is focused on systematic exclusion and therefore is not
                 case specific. Because of that systematic focus, it makes little sense to
                 require an evidentiary hearing on a fair-cross-section challenge that has
                 been disproved in another case absent a showing that the record in the prior
                 case is not complete or reliable. With these considerations in mind, we hold
                 that an evidentiary hearing is warranted on a fair-cross-section challenge
                 when a defendant makes specific allegations that, if true, would be
                 sufficient to establish a prima facie violation of the fair-cross-section
                 requirement.2



                       I-For the reasons stated herein, it was error for the district court to
                 rely upon the jury commissioner's prior testimony in denying Valentine's
                 challenge. That is not to say a district court may never rely upon prior
                 testimony when appropriate.

                       2We  note that, in order to meet the burden of demonstrating an
                 evidentiary hearing is warranted, a defendant may subpoena supporting

SUPREME COURT
        OF
     NEVADA


(0) 1947A    ,
                                                      6
                            Applying that standard, we conclude that Valentine was
                entitled to an evidentiary hearing as to his allegation of systematic
                exclusion of Hispanics. Valentine did more than make a general assertion
                of systematic exclusion. In particular, Valentine made specific allegations
                that the system used to select jurors in the Eighth Judicial District Court
                sends an equal number of jury summonses to each postal ZIP code in the
                jurisdiction without ascertaining the percentage of the population in each
                ZIP code. Those allegations, if true, could establish underrepresentation of
                a distinctive group based on systematic exclusion. Cf. Garcia-Dorantes v.
                Warren, 801 F.3d 584, 591-96 (6th Cir. 2015) (discussing a prima facie case
                of systematic exclusion where a computer used a list to determine the
                percentage of jurors per ZIP code, but because of a glitch, the list included
                a higher number of persons from certain ZIP codes that had smaller
                proportions of African Americans than the community at large). And those
                allegations were not addressed in the jury commissioner's prior testimony
                that the district court referenced.3 Accordingly, the district court could not



                documents and present supporting affidavits. See Hargrove, 100 Nev. at
                502-03, 686 P.2d at 225.
                      3Even  if the jury commissioner's previous testimony addressed
                Valentine's specific allegations of systematic exclusion, reliance on the old
                testimony would have been misplaced. In particular, the prior testimony
                mentioned that the system was `‘moving towards a new improved jury
                selection process" and legislative amendments regarding the juror selection
                process were implemented close in time to Valentine's trial. See 2017 Nev.
                Stat., ch. 549, §§ 1-5, at 3880-84. While prior testimony relevant to a
                particular fair-cross-section challenge may obviate the need for an
                evidentiary hearing, a district court should be mindful that it not rely upon
                stale evidence in resolving such challenges.


SUPREME COURT
     OF
     NEVADA

(0) 1947A
                                                      7
                      rely on the prior testimony to resolve Valentines allegations of systematic
                      exclusion.    Having alleged specific facts that could establish the
                      underrepresentation of Hispanics as inherent in the jury selection process,
                      Valentine was entitled to an evidentiary hearing.4 Accordingly, the district
                      court abused its discretion by denying Valentine's request for an evidentiary
                      hearing.5 We therefore vacate the judgment of conviction and remand to
                      the district court for an evidentiary hearing. Cf. State v. Ruscetta, 123 Nev.
                      299, 304-05, 163 P.3d 451, 455 (2007) (vacating judgment of conviction and
                      remanding where district court failed to make factual findings regarding
                      motion to suppress and where record was insufficient for appellate review).
                      Thereafter, Valentine's fair-cross-section challenge should proceed in the
                      manner outlined in Evans, 112 Nev. at 1186-87, 926 P.2d at 275. If the
                      district court determines that the challenge lacks merit, it may reinstate
                      the judgment of conviction, except as provided below.
                      Sufficiency of the evidence
                                   Valentine argues the State presented insufficient evidence to
                      support his convictions for robbery with the use of a deadly weapon in
                      counts 4 and 9. In considering a claim of insufficient evidence, we "view[
                      the evidence in the light most favorable to the prosecution" to determine



                            4It is unclear that Valentines allegations regarding the enforcement
                      of jury summonses would, if true, tend to establish underrepresentation as
                      a result of systematic exclusion. See United States v. Orange, 447 F.3d 792,
                      800 (10th Cir. 2006) ("Discrepancies resulting from the private choices of
                      potential jurors do not represent the kind of constitutional infirmity
                      contemplated by Duren."). Accordingly, he was not entitled to an
                      evidentiary hearing as to those allegations.

                            5We reject Valentine's contention that the district court's failure to
                      hold an evidentiary hearing evinced judicial bias resulting in structural
                      error.
SUPREME COURT
         OF
      NEVADA


lO   I947A    4a14.
                .                                          8
                 whether "any rational trier of fact could have found the essential elements
                 of the crime beyond a reasonable doubt." McNair u. State, 108 Nev. 53, 56,
                 825 P.2d 571, 573 (1992) (quoting Jackson v. Virginia, 443 U.S. 307, 319
                 (1979)).
                             NRS 200.380(1) defines the crime of robbery as
                             [T]he unlawful taking of personal property from the
                             person of another, or in the person's presence,
                             against his or her will, by means of force or violence
                             or fear of injury, immediate or future, to his or her
                             person or property, or the person or property of a
                             member of his or her family, or of anyone in his or
                             her company at the time of the robbery.6
                 Additionally, we have held that the State must show that the victim had
                 possession of or a possessory interest in the property taken. See Phillips v.
                 State, 99 Nev. 693, 695-96, 669 P.2d 706, 707 (1983).
                             The challenged robbery counts stem from a similar fact pattern.
                 Beginning with count 4, Valentine was charged with robbing Deborah
                 Faulkner of money; Valentine was also charged with robbing Darrell
                 Faulkner, Deborah's husband, of money in count 3. Valentine was convicted
                 of both counts. However, when viewed in a light most favorable to the
                 prosecution, the evidence produced at trial was insufficient to support a
                 robbery charge as it related to Deborah. While the evidence established
                 that Valentine took $100 that Darrell removed from his own wallet, the
                 evidence demonstrated that Valentine demanded Deborah to empty her


                       6The Legislature amended NRS 200.380, effective October 1, 2019.
                 2019 Nev. Stat., ch. 76, § 1, at 408. While the amendments do not affect our
                 analysis in this matter, we have quoted the pre-amendment version of NRS
                 200.380 that was in effect at the time of the events underlying this appeal.
                 1995 Nev. Stat., ch. 443, § 60, at 1187.


 SUPREME COURT
         OF
      NEVADA


 (0, 1947A
                                                       9

=E1111111                                                     ,11111111=11
purse onto the ground but actually took nothing from it. There was no
evidence that Deborah had possession of, or a possessory interest in, the
money from Darrell's wallet.7 Thus, the State presented insufficient
evidence for count 4, and the conviction for that count cannot be sustained.
            Similarly, in count 9, Valentine was charged with robbing
Lazaro Bravo-Torres of a wallet and cellular telephone; Valentine was also
charged with robbing Rosa Vasquez-Ramirez, Lazaro's wife, of a purse,
wallet, and/or cellular telephone in count 11. Valentine was convicted of
both counts. Yet viewing the evidence in a light most favorable to the
prosecution, the evidence did not establish that Valentine robbed Lazaro.
Specifically, Lazaro testified that he told Valentine he did not have cash or
a wallet on him and that his phone, located in the center compartment of
the truck, was not taken but was used by the couple after the incident was
over. Conversely, Rosa testified that Valentine took her purse along with
the items in it. The evidence presented by the State did not establish that
Lazaro had possession of, or a possessory interest in, the items taken,8 and
thus the conviction for count 9 cannot be sustained.
Prosecutorial misconduct regarding DNA evidence
            Valentine contends that the State engaged in prosecutorial
misconduct during closing argument when discussing the deoxyribonucleic
acid (DNA) evidence. In considering a claim of prosecutorial misconduct,



      7We   are unconvinced by the State's argument that the singular fact
of Darrell and Deborah being married, without more, demonstrated that the
money in Darrell's wallet was community property of the marriage such
that Deborah had a possessory interest in it. See NRS 47.230(3).

      8We  again reject the State's argument that the mere fact that Lazaro
and Rosa were married demonstrated that Lazaro had a possessory interest
in Rosa's purse or the items therein. See id.


                                    10
                we determine whether the conduct was improper and, if so, whether the
                improper conduct merits reversal. Valdez v. State, 124 Nev. 1172, 1188, 196
                P.3d 465, 476 (2008).
                             During the trial, the State presented an expert witness to
                testify about the DNA results from a swab of the firearm found in the
                apartment where Valentine was discovered. The expert testified generally
                about the procedures her laboratory uses for DNA analysis. She explained
                that samples are tested at the same 15 locations, or loci, on the DNA
                molecule and a DNA profile results from the alleles, or numbers, obtained
                from each of the 15 locations.9 When complete information from each of the
                15 locations is obtained, the result is a full DNA profile; anything less
                produces a partial DNA profile. The results of the DNA testing process
                appear as peaks on a graph, and it is those peaks that the expert interprets
                and uses to make her determinations. In considering the information on a
                graph, the expert indicated that her laboratory uses a threshold of 200—
                anything over 200 is usable information, while anything below 200 is not
                used "because it's usually not reproducible dat[a]," meaning if the sample
                was tested again, "ifs so low that [she] might get that same information,
                [she] might not."10 The expert maintained that sometimes DNA
                information is obtained "but it's not good enough for us to make any
                determinations on. So in that case we call it inconclusive."



                      9The  expert added that her laboratory also looks at an additional
                location, the amelogenin, in order to determine the gender of the individual
                represented in the sample.

                       loThe expert also testified that anything below 40 indicated that there
                was no actual DNA profile. She explained that her laboratory uses the
                thresholds "to make sure that when we say that there is a good, usable DNA
                profile, that it's actually a good, useable DNA profile."
SUPREME COURT
        OF
     NEVADA


(0) 1947A
                                                     11
                                                                                 ;+

                                                                                iii   i.T
                                 As to the results of the swab from the firearm, the expert
                testified that she "did not obtain a useable profile, so there was no
                comparison made." She stated that the laboratory thresholds were not met
                and thus "the profile was inconclusive." The only conclusion the expert was
                able to make was that the partial DNA profile obtained from the firearm
                swab was consistent with a mixture of at least two persons and that at least
                one of the persons was male.
                                 During the expert's testimony, the State offered three exhibits:
                one was a summary, side-by-side comparative table of the DNA information
                collected from the firearm swab and from Valentine; and two were graphs
                of the specific information collected from the firearm swab and Valentine,
                both graphs showing peaks of information alongside a scale indicating the
                laboratory's threshold limits. Valentine objected to the admission of the
                graphs, arguing that they could be confusing to the jury, that the jurors
                should not be drawing their own conclusions from the graphs, and that he
                did not want the jurors to think they could discern something from the
                graphs that the expert could not. The district court overruled Valentine's
                objection, finding the graphs relevant to the expert's methodology and
                reliability.11
                             Regarding the summary, side-by-side table, the expert testified
                that every tested location of the firearm swab, save for the location used to


                      nValentine argues the district court abused its discretion in
                admitting the graphs. We cannot say the admission of the graphs to show
                methodology and reliability was an abuse of discretion. But while the
                graphs may have been relevant for such purposes, the manner in which the
                information was used by the State, as discussed below, strongly undermined
                the district court's reasoning for admitting the evidence. See NRS 47.110
                (discussing the limited admissibility of evidence and, upon request, the need
                for an instruction to restrict the jury's consideration to the proper scope).
SUPREME COURT
        OF
     NEVADA


(0) 1947A
                                                         12
                  determine gender, resulted in either an "NR," meaning no DNA profile was
                  obtained from that particular location, or an asterisk, indicating
                  information was present but "it was so low that [she was] not even going to
                  do any comparisons or say anything."
                              Regarding the graphs, the State went through the tested
                  locations of the firearm swab and, while continuously commenting that the
                  results were below the laboratory's 200 threshold, asked the expert to
                  identify the alleles for which there were peaks of information. In going
                  through the peaks of information from the firearm swab, the State also
                  intermittently mentioned the corresponding locations and, ostensibly
                  matching, alleles found in Valentine's DNA profile. During cross-
                  examination, the expert repeated the 200 threshold and explained that she
                  does not look at information below that threshold, even if it is close, because
                  it could be incorrect. Valentine asked the expert if she had anything she
                  wanted to add in response to the States line of questioning regarding each
                  of the locations tested, and the expert reiterated the following:
                              [T]he profile [from the firearm swab] was
                              inconclusive, and we call it inconclusive because
                              there wasn't enough DNA. . . [A]nd we call that
                              inconclusive . . . because if I re-ran that exact same
                              sample, I don't know what kind of results I would
                              come up with. It may be the same, it may be
                              different. So that's why we're not saying that the
                              DNA profile definitely came from the defendant,
                              because it's inconclusive to me.


                                    [The thresholds] exist for a reason.


                                    Because we don't want to present information
                              that may not be correct or overemphasize
                              something, you know, saying yes, this person is
                              there, when it may not be true because our data is
SUPREME COURT
     OF
    NEVADA

(0) 1947A cseip
                                                       13
            not supporting that it's a strong DNA profile. So
            we want to be sure when we say theres a match,
            that it is, in fact, a match.
            We don't want to make the wrong conclusions on
            the item that we're looking at.


            Despite the expert's testimony, the State pointed to the two
graphs and argued that the jurors could assess for themselves whether
Valentines DNA profile matched the DNA profile from the firearm swap.
During closing argument, the State made the following comments:
                   You heard about the DNA evidence in this
            case. Now, the scientist came in. She told you she
            could not make any results. The results that she
            had for the swab of the gun were below the
            threshold. But we went through every single one.
            And that's something you need to also take a look at
            when you go back there, just to see what you think
            for yourself. When we went through and looked at
            the items below the 200 threshold, but above the 40
            threshold this is what we found. We found that the
            swab of the handgun revealed a 12 and a 13 allele.
            Mr. Valentine, a 12 and a 13 allele. The swab also
            [had] a 28 allele on the next [location]. A 28 allele
            on that same [location] for Mr. Valentine.
(Emphases added.) Valentine objected and argued that the States own
expert said that such a comparison was improper. The district court
overruled the objection, finding the prosecutor was merely arguing that
some weight should be given to the evidence and stating it was up to the
jury to decide the weight to give the evidence. The State continued:
            [I]t's worth takhig into consideration. You are here
            for two weeks. Look at all the evidence. This is
            part of the evidence. You heard that under each
            [location] there is a number of alleles. And here,
            though, yeah, maybe the threshold is under 200,




                                    14
            there's something here. But just consider for
            yourself.
                  Next, we have the [location] on the swab of
            the handgun, 15 and 16. Mr. Valentine also at 15
            and 16. Next [location] at 7; Mr. Valentine also at
            7. Next [location] at 12 and 13; Mr. Valentine also
            at 12 and 13. So on and so forth, matching.


                  Ladies and gentlemen, ifs just worth
            considering. Take a look at it. See what you think.
            Make your own determination.12
(Emphases added.)
            Without reservation, we conclude the prosecutor's closing
argument was improper. "[A] prosecutor may argue inferences from the
evidence and offer conclusions on contested issuee during closing
argument, but "[a] prosecutor may not argue facts or inferences not
supported by the evidence." Miller v. State, 121 Nev. 92, 100, 110 P.3d 53,
59 (2005) (internal quotation marks omitted). Here, the State presented an


     12In  his closing argument, Valentine attempted to rebut the State's
presentation of the evidence:

                  The DNA analysis, she seemed to really know
            her stuff. States expert. They put her on. What
            did she testify to? Well, she testified to a lot with
            the State and she looked extremely uncomfortable,
            which was clarified on cross that, a lot of this, well,
            the peaks, theres a little bit of peak that sort of
            matches him. She was very uncomfortable about
            that because as she said on cross, thafs not how it
            works. It's not reliable under a certain level. They
            can't say inside—for scientific certainty that ifs
            even possible. Ifs even plausible, because they
            might get totally different results if they run it
            again. That's why she was uncomfortable testifying
            to that.


                                      15
expert witness to testify as to the DNA results obtained from the swab of
the firearm. See United States v. McCluskey, 954 F. Supp. 2d 1224, 1253
(D.N.M. 2013) ("[J]urors can understand and evaluate many types of
evidence, but DNA evidence is different and a prerequisite to its admission
is technical testimony from experts to show that correct scientific
procedures were followed." (internal quotation marks omitted)). The
purpose of expert testimony "is to provide the trier of fact [with] a resource
for ascertaining truth in relevant areas outside the ken of ordinary laity."
Townsend v. State, 103 Nev. 113, 117, 734 R2d 705, 708 (1987); see also
NRS 50.275 ("If scientific, technical or other specialized knowledge will
assist the trier of fact to understand the evidence or to determine a fact in
issue, a witness qualified as an expert . . . may testify to matters within the
scope of such knowledge."). But after presenting its expert to testify about
a subject outside the ordinary range of knowledge for jurors, the State
disregarded that testimony and invited the jury to make inferences that the
expert testified were not supported by the DNA evidence. The State asked
the jury to consider evidence about which the expert was emphatic she could
make no conclusions, save for her overall conclusion that the evidence was
consistent with a mixture of at least two persons, at least one of whom was
male. The State then asked the jury to compare the unusable profile to
Valentines DNA profile. This is precisely what the expert said she could
not do because it would be unreliable. See Hallmark v. Eldridge, 124 Nev.
492, 500, 189 P.3d 646, 651 (2008) (holding that expert witness "testimony
will assist the trier of fact only when it is relevant and the product of reliable
methodolog? (footnote omitted)). No evidence was introduced, statistical
or otherwise, regarding the significance or meaning of the data that fell
below the 200 threshold. To the contrary, the only evidence presented was
that such information produced an unusable profile and was not considered

                                       16
by the expert. It is hard to imagine what weight could be ascribed to
evidence that was described only as inconclusive, unusable, and
incomparable. Rather, the States use of the expert's testimony can better
be viewed as taking advantage of the "great emphasis" or the "status of
mythic infallibility" that juries place on DNA evidence. People v. Marks,
374 P.3d 518, 525 (Colo. App. 2015) (internal quotation marks omitted).
Simply put, the prosecution argued facts not in evidence and inferences not
supported by the evidence. This was improper.
             We nevertheless conclude that the improper argument would
not warrant reversal of Valentines convictions because it did not
substantially affect the jury's verdict. See Valdez, 124 Nev. at 1188-89, 196
P.3d at 476. There was evidence presented that Valentine handled the gun
and multiple victims identified Valentine as the perpetrator. Thus, the
error was harmless, and Valentine is not entitled to a new trial based on
the prosecutorial misconduct. 13
                              CONCLUSION
             The district court abused its discretion in denying Valentines
request for an evidentiary hearing on his fair-cross-section challenge. We
therefore vacate the judgment of conviction and remand for the district
court to conduct an evidentiary hearing and resolve the fair-cross-section
challenge. None of Valentines other arguments require a new trial.
Accordingly, if the district court determines on remand that the fair-cross-
section challenge lacks merit, it may reinstate the judgment of conviction



      13We have considered Valentines remaining contentions of error and
conclude no additional relief is warranted.




                                    17
except as to the convictions for counts 4 and 9, which were not supported by
sufficient evidence.14

                                                                  J.
                                    Stiglich


We concur:




Hardesty


                               J.
Silver




      '4This opinion constitutes our final disposition of this appeal. Any
future appeal following remand shall be docketed as a new matter.


                                     18